 1

 2                                    UNITED STATES DISTRICT COURT
 3                                  EASTERN DISTRICT OF CALIFORNIA
 4

 5   NATHANIEL MARCUS GANN, et al.,                         1:19-cv-01797-GSA-PC
 6                   Plaintiffs,                            ORDER SEVERING PLAINTIFFS’
                                                            CLAIMS AND DIRECTING CLERK TO
 7          vs.                                             OPEN NEW ACTIONS FOR FOURTEEN
                                                            PLAINTIFFS, PURSUANT TO THIS
 8   VALLEY STATE PRISON, et al.,                           ORDER
 9                 Defendants.                              THIRTY-DAY DEADLINE FOR ALL
                                                            FIFTEEN PLAINTIFFS TO EACH FILE
10                                                          AN AMENDED COMPLAINT NOT
                                                            EXCEEDING 25 PAGES IN HIS OWN
11                                                          CASE, AS INSTRUCTED BY THIS
                                                            ORDER
12
                                                            THIRTY-DAY DEADLINE FOR
13                                                          FOURTEEN PLAINTIFFS (EXCLUDING
                                                            PLAINTIFF GANN) TO EACH SUBMIT
14                                                          AN APPLICATION TO PROCEED IN
                                                            FORMA PAUPERIS IN HIS OWN CASE,
15                                                          OR PAY THE $400.00 FILING FEE FOR
                                                            HIS OWN CASE
16
                                                            ORDER DIRECTING CLERK TO SEND
17                                                          ALL FIFTEEN PLAINTIFFS A CIVIL
                                                            RIGHTS COMPLAINT FORM
18
                                                            ORDER DIRECTING CLERK TO SEND
19                                                          AN APPLICATION TO PROCEED IN
                                                            FORMA PAUPERIS TO ALL
20                                                          PLAINTIFFS EXCEPT PLAINTIFF
                                                            NATHANIEL GANN
21

22   I.      BACKGROUND
23           Plaintiff Nathaniel Marcus Gann (“Gann”) and fourteen co-plaintiffs1 are prisoners
24   proceeding pro se with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff Gann is
25
                      1
26                        The fifteen named plaintiffs are (1) Nathaniel Marcus Gann, (2) Melvin Hiram Thomas, (3)
     David E. Phillips, (4) Jose Reyes, (5) Alton King, (6) John F. Weston, (7) Larry Eugene Boyce, (8) Michael Warsek,
27   (9) Manfred Schockner, (10) Matthew Wilke Morgan, (11) Thomas Michael Joseph Fox, (12) Jeramie Prier, (13)
     Carlos Rodolfo Marroquin, (14) Oscar Zalaya, and (15) Vladimir R. Ebel. All of the plaintiffs are presently
28   incarcerated at Valley State Prison in Chowchilla, California, and all of the plaintiffs signed the Complaint. (ECF
     No. 1 at 4, 28-29.)

                                                             1
 1   proceeding in forma pauperis. The Complaint commencing this action was filed on December
 2   26, 2019. (ECF No. 1.)
 3   II.      SEVERANCE OF CLAIMS
 4            After reviewing the Complaint, the Court has determined that each plaintiff should
 5   proceed separately with his own claims. Rule 21 of the Federal Rules of Civil Procedure provides
 6   that “[o]n motion or on its own, the court may at any time, on just terms, add or drop a party ...
 7   [or] sever any claim against a party.” Fed. R. Civ. P. 21. Courts have broad discretion regarding
 8   severance. See Coleman v. Quaker Oats Co., 232 F.3d 1271, 1297 (9th Cir. 2000); Maddox v.
 9   County of Sacramento, No. 2:06-cv-0072-GEB-EFB, 2006 WL 3201078, *2 (E.D.Cal. Nov. 6,
10   2006).
11            In the Court’s experience an action brought by multiple plaintiffs proceeding pro se in
12   which one or more of the plaintiffs are in custody presents procedural problems that cause delay
13   and confusion. Delay can arise from the transfer of prisoners to other facilities or institutions,
14   and the changes in address that occur when prisoners are released from custody. Further, the
15   need for all plaintiffs to agree on all filings made in this action and the need for all filings to
16   contain the original signatures of all plaintiffs will lead to delay and confusion. Therefore, the
17   plaintiffs’ claims shall be severed; plaintiff Gann shall proceed as the sole plaintiff in this action;
18   and new actions shall be opened for plaintiffs Thomas, Phillips, Reyes, King, Weston, Boyce,
19   Warsek, Schockner, Morgan, Fox, Prier, Marroquin, Zalaya, and Ebel. Gaffney v. Riverboat
20   Serv. of Indiana, 451 F.3d 424, 441 (7th Cir. 2006). Each plaintiff shall be solely responsible for
21   prosecuting his own action.
22            Since the claims of the plaintiffs will be severed, each of the plaintiffs, including Plaintiff
23   Gann, shall be given thirty days to file, in his own action, an amended complaint not exceeding
24   25 pages. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend “shall be
25   freely given when justice so requires.” Plaintiffs must each demonstrate in their individual
26   amended complaints how the conditions complained of resulted in a deprivation of their
27   constitutional rights. See Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). Each plaintiff must set
28   forth “sufficient factual matter . . . to state a claim that is plausible on its face.” Iqbal, 556 U.S.

                                                        2
 1   at 678 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 1964-65
 2   (2007)); Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The mere possibility
 3   of misconduct falls short of meeting this plausibility standard. Iqbal, 556 U.S. at 679; Moss, 572
 4   F.3d at 969.
 5          Plaintiffs allege in their December 26, 2019 Complaint that they were subjected to
 6   adverse conditions of confinement by the defendants. When filing their amended complaints,
 7   each plaintiff must allege facts in his own case concerning his individual circumstances. Each
 8   plaintiff must give sufficient information about what occurred to cause harm to him
 9   PERSONALLY.
10          Each amended complaint must also specifically state how each defendant is involved.
11   Each plaintiff must demonstrate HOW each defendant personally participated in the deprivation
12   of his rights. Jones, 297 F.3d at 934 (emphasis added).
13          Plaintiffs should note that although they have been given the opportunity to amend, it is
14   not for the purposes of adding new claims arising after December 26, 2019. Plaintiffs may not
15   change the nature of their suits by adding new, unrelated claims in the amended complaint.
16   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no“buckshot” complaints).
17          Finally, plaintiffs are advised that Local Rule 220 requires that an amended complaint be
18   complete in itself without reference to any prior pleading. As a general rule, an amended
19   complaint supersedes the original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967).
20   Once an amended complaint is filed, the original complaint no longer serves any function in the
21   case. Therefore, in an amended complaint, as in an original complaint, each claim and the
22   involvement of each defendant must be sufficiently alleged. Each amended complaint should be
23   clearly and boldly titled “First Amended Complaint,” refer to the appropriate case number, and
24   be an original signed under penalty of perjury.
25   III.   CONCLUSION
26          Based on the foregoing, IT IS HEREBY ORDERED that:
27          1.      Plaintiff Gann shall proceed as the sole plaintiff in this case, case number 1:19-
28                  cv-01797-GSA-PC;

                                                       3
 1   ///
 2         2.   The claims of plaintiffs Thomas, Phillips, Reyes, King, Weston, Boyce, Warsek,
 3              Schockner, Morgan, Fox, Prier, Marroquin, Zalaya, and Ebel are severed from the
 4              claims of plaintiff Gann;
 5         3.   The Clerk of the Court is directed to:
 6              a.     Open fourteen separate § 1983 civil actions for plaintiffs Thomas, Phillips,
 7                     Reyes, King, Weston, Boyce, Warsek, Schockner, Morgan, Fox, Prier,
 8                     Marroquin, Zalaya, and Ebel;
 9              b.     Assign the new actions to the Magistrate Judge to whom the instant case
10                     is assigned and make appropriate adjustment in the assignment of civil
11                     cases to compensate for such assignment;
12              c.     File and docket a copy of this order in the new actions opened for plaintiffs
13                     Thomas, Phillips, Reyes, King, Weston, Boyce, Warsek, Schockner,
14                     Morgan, Fox, Prier, Marroquin, Zalaya, and Ebel;
15              d.     Place a copy of the Complaint (ECF No. 1), which was filed on December
16                     26, 2019 in this action, in the new actions opened for plaintiffs Thomas,
17                     Phillips, Reyes, King, Weston, Boyce, Warsek, Schockner, Morgan, Fox,
18                     Prier, Marroquin, Zalaya, and Ebel;
19              e.     Send each of the fifteen plaintiffs (including plaintiff Gann) an endorsed
20                     copy of the Complaint (ECF No. 1) filed on December 26, 2019, bearing
21                     the case number assigned to his own individual action;
22              f.     Send each of the fifteen plaintiffs (including plaintiff Gann) a § 1983 civil
23                     rights complaint form;
24              g.     Send each of the fourteen plaintiffs Thomas, Phillips, Reyes, King,
25                     Weston, Boyce, Warsek, Schockner, Morgan, Fox, Prier, Marroquin,
26                     Zalaya, and Ebel (excluding plaintiff Gann) an application to proceed in
27                     forma pauperis;
28   ///

                                                 4
 1   ///
 2            4.    Within thirty (30) days from the date of service of this order, the fifteen plaintiffs
 3                  (including plaintiff Gann) shall each file an amended complaint not exceeding 25
 4                  pages and bearing his own case number;
 5            5.    Within thirty (30) days from the date of service of this order, the fourteen
 6                  plaintiffs Thomas, Phillips, Reyes, King, Weston, Boyce, Warsek, Schockner,
 7                  Morgan, Fox, Prier, Marroquin, Zalaya, and Ebel (excluding plaintiff Gann) shall
 8                  each pay the $400.00 filing fee for his own action, or complete and submit an
 9                  application to proceed in forma pauperis bearing his own case number;
10            6.    Each amended complaint should be clearly and boldly titled “First Amended
11                  Complaint” and be an original signed under penalty of perjury; and
12            7.    Failure by a plaintiff to comply with this order may result in the dismissal of the
13                  plaintiff’s case.
14
     IT IS SO ORDERED.
15

16         Dated:   January 6, 2020                             /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                      5
